Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8 were previously pending and rejected in the non-final office action (4/25/20202). Applicant’s amendment was received on 6/30/2022 whereby claims 1-4, 7, & 8 were amended.  Claim 6 was cancelled without prejudice or disclaimer.  Claims 9 & 10 were newly added.  Accordingly, claims 1-5 & 7-10 are presently pending and hereby examined in this final office action.
Response to Arguments/Remarks
35 USC 101
Step 2A Prong 1
Applicant’s arguments with respect to the previous 35 USC 101 rejections have been considered, but are not persuasive. Applicant submits that the claims are not directed to an abstract idea.  In support, Applicant submits that the “claims do not recite a basic concept that is similar to any abstract idea previously identified by the courts. For example, Claim 1 does not recite any mathematical concept or a mental process such as comparing or categorizing information that can be performed in the human mind or by a human using a pen and paper.”  Applicant further argues that “Claim 1 is necessarily rooted in technology requiring acquiring reservation and user information, extracting a first vehicle type based on a first learning table that has been associated and accumulated in a manner that does not identify personal information, extracting a second vehicle type based on a second learning table that has been associated and accumulated in a manner that identifies personal information, and outputting to an external server the first vehicle type and the second vehicle type such that a user terminal displays the first vehicle type and the second vehicle type on a same screen.”  Examiner respectfully disagrees and maintains that the claims set forth or describe an abstract idea that could reasonably be considered a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 
Applicant argues that the additional limitations integrate the claim into a practical application at Step 2A Prong 2 because the additional limitations improve the functioning of a computer or another technology.  Examiner respectfully disagrees. It is unclear to Examiner how the claims improve the functioning of a computer.  “[I]t is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” See MPEP 2106.05(a)(II).  Attempting to improve the reservation process for a vehicle is a business process and not an improvement to the functioning of a computer or to any other technology or technical field.
Step 2B
Applicant submits that further analysis is not needed at Step 2B “because Applicant’s claims are directed to a statutory category (Step 1) and are not directed to a judicial exception (Step 2A).  Examiner respectfully disagrees and maintains that the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
35 USC 103
Applicant’s arguments with respect to the prior 35 USC 103 rejections have been considered, but are not persuasive.  Applicant argues that the Yamashita and Djuric reference fail to teach or suggest the amended claim limitations.  Examiner respectfully disagrees.  Examiner must give the claims the broadest reasonable interpretation in light of the specification.  In this instance, Examiner is interpreting the “first learning table” and the “second learning table” as any database where different data points are accumulated and organized/associated.
Applicant recognizes that Yamashita discloses databases that include information associated and identified to a particular user. (Remarks pg. 16).  Applicant’s argument seems to focus on saying that Yamashita fails to teach storing information “in a manner that does not identify personal information of the plurality of users.”  However, Examiner isn’t using Yamashita for that limitation.  Instead, Djuric teaches storing data that doesn’t identify personal information (see rejection of original claim 6).  
Applicant argues that Djuric fails to store data “in a manner that does not identify personal information of the plurality of users.”  Examiner respectfully disagrees.  Djuric teaches representing each of the users as a vector.  It is Examiner’s position that representing a user as a vector is equivalent to not identifying personal information of the user.  Examiner notes to applicant that the claim language of “does not identify personal information of the plurality of users” must be interpreted broadly.  
Notwithstanding, Applicant’s arguments are moot in light of the claim amendments and updated search.  Applicant’s amendments necessitated new grounds of rejection.  Please see below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claims 1 & 7 fall within the category of a method and/or a system.
Claim 8 falls within the category of a computer program product.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] accept[ing] a reservation of a vehicle from [] a first user, and acquir[ing] [] a start time of use specified in the reservation and user information on the first user; [] stor[ing] a first learning table and a schedule of the first user, the first learning table being a table in which user categories of a plurality of users who use car sharing, intended uses of the plurality of users, and vehicle types used by the plurality of users are associated and accumulated in a manner that does not identify personal information of the plurality of users; and stor[ing] a second learning table in which the intended use of the first user and a use-determined vehicle type that the first user has determined to use are associated and accumulated in a manner that identifies the personal information of the plurality of users; and [] extract[ing], based on the user information and the start time, an intended use of the first user from the schedule, extract[ing], based on the first learning table, a first vehicle type; extract[ing], based on the second learning table, a second vehicle type; and output[ting] [] the first vehicle type and the second vehicle type, such that the terminal device of the first user displays the first vehicle type and the second vehicle type on a same screen.  The claims are directed to suggesting appropriate vehicles for a user who wishes to reserve a vehicle.  The identified idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a server comprising a server communication unit configured to communicate with an external server, a terminal device, a server storage unit, and a server control unit are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 3. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] accept[ing] a reservation of a vehicle from [] a first user, acquiring [] a start time of use specified in the reservation and user information on the first user storing a first learning table and a schedule of the first user, the first learning table being a table in which user categories of a plurality of users who use car sharing, intended uses of the plurality of users, and vehicle types used by the plurality of users are associated and accumulated in a manner that does not identify personal information of the plurality of users; and storing a second learning table in which the intended use of the first user and a use-determined vehicle type that the first user has determined to use are associated and accumulated in a manner that identifies the personal information of the plurality of users; extracting, based on the user information and the start time, an intended use of the first user from the schedule, extracting, based on the first learning table, a first vehicle type; extracting, based on the second learning table, a second vehicle type; and outputting [] the first vehicle type and the second vehicle type, causing []display the first vehicle type and the second vehicle type on a same screen.  The claims are directed to suggesting appropriate vehicles for a user who wishes to reserve a vehicle.  The identified idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of communicating with an external server, and a terminal device are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] accept[ing] a reservation of a vehicle from [] a first user, acquir[ing] [] a start time of use specified in the reservation and user information on the first user; [] stor[ing] a first learning table and a schedule of the first user, the first learning table being a table in which user categories of a plurality of users who use car sharing, intended uses of the plurality of users, and vehicle types used by the plurality of users are associated and accumulated in a manner that does not identify personal information of the plurality of users; and stor[ing] a second learning table in which the intended use of the first user and a use-determined vehicle type that the first user has determined to use are associated and accumulated in a manner that identifies the personal information of the plurality of users; extract[ing], based on the user information and the start time, an intended use of the first user from the schedule, extract[ing], based on the first learning table, a first vehicle type; extract[ing], based on the second learning table, a second vehicle type; and output[ting] [] the first vehicle type and the second vehicle type, causing [] display the first vehicle type and the second vehicle type on a same screen.  The claims are directed to suggesting appropriate vehicles for a user who wishes to reserve a vehicle.  The identified idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional element of a non-transitory storage medium storing a program that causes a server to communicate with an external server is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2018/0089784 A1, hereinafter “Yamashita,” in view of Pre-grant Publication No.: US 2018/0137593 A1, hereinafter “Djuric,” in view of Pre-grant Publication No.: US 2017/0004560 A1, hereinafter “Rackley.”
Claim 1 & similar claims 7 & 8 (All Currently Amended):  Yamashita, as shown, teaches a server comprising:
a server communication unit configured to:
communicate with an external server that accepts a reservation of a vehicle from a terminal device of a first user; and (Yamashita [0013], “the network computer system can receive service requests for on-demand services from requesting users via a designated service application executing on the users' mobile computing devices…”)
acquire, from the external server, a start time of use specified in the reservation and user information on the first user; (Yamashita [0014], “the network computer system can compile historical data for individual users with regard to the on demand network-based service. Thus, the network computer system can manage a user profile for each user indicating routine start and/or end locations (or regions), and/or routine routes (e.g., for a transportation service from home to work and/or vice versa) and/or preferred service types (e.g., transportation, delivery, mailing, etc.). In some examples, the network computer system can further synchronize with a user device to, for example, identify the user's contacts, the user's schedule and appointments, travel plans (e.g., a scheduled trip), and the like.”; See also [0015])
store a second learning table in which the intended use of the first user and a use-determined vehicle type that the first user has determined to use are associated and accumulated in a manner that identifies the personal information of the plurality of users; (Yamashita [0051], “The service accelerator system 200 can include a profile manager 230 that can receive service data 218 for each user, and utilize the service data 218 to generate profile updates 232 for a given user's profile 242. The service data 218 can include data indicating each service consumed by a given user, and details of the service, such as a service location, a transportation destination, any stops made, a time of day for the service, a day of the week (e.g., weekday versus weekend), weather information, traffic data, and the like. Accordingly, the profile manager 232 can update the consumed services 244 in the user's profile 242 based on the service data 218 received from the network-based service subsystems 280.”) 
extract, based on the user information and the start time, an intended use of the first user from the schedule; (Yamashita [0015], “the network computer system can associate a particular location (e.g., a work or home location) with a time of day (or a time period of day), and establish a service accelerator for the user based on the location and time of day. For example, the historical data for the user may indicate that the user routinely utilizes the transport service  e.g., twice a week or multiple times a month, etc.) to travel home on weekdays at or around 7:30 pm…”; See also [0041], [0052], [0054], [0067])
extract, based on the second learning table, a second vehicle type; (Yamashita [0036], “the network computer system 100 can further include a database 140 storing requester profiles 144 including historical information specific to the individual users 174 of the on-demand network based service. Such information can include user preferences of service types…”; See also [0038], [0039], [0056]) 

Yamashita teaches analyzing requestor profiles when determining the specific vehicle type to recommend, but doesn’t explicitly teach the following; however, Djuric teaches:
a server storage unit configured to:
store a first learning table and a schedule of the first user, the first learning table being a table in which user categories of a plurality of users who use car sharing, intended uses of the plurality of users, and vehicle types used by the plurality of users are associated and accumulated in a manner that does not identify personal information of the plurality of users; and (Djuric [0017], “the transport system can analyze the ride history data for the users in order to cluster the users of based on common demographics or common personal interests. For each specified cluster, the transport system can establish a set of interest parameters that provides each user in the specified cluster with ride experience characteristics…the set of interest parameters can specify…one or more vehicle types to be selected for the users in the specified cluster (e.g., a standard vehicle, a luxury vehicle, a high capacity vehicle, a sport utility vehicle, a specific vehicle brand, or a self-driving vehicle), or a preferred ride service type to be selected for the users in the specified cluster ( e.g., a carpooling service, a standard ride-sharing service, a professional driver service, a black car service, a luxury ride service, a high capacity vehicle service, or a self-driving vehicle service)… Along these lines, the transport system can cluster the users, based on common demographics and/or common personal interests, by representing each of the users as a vector comprising a series of values indicative of each cluster in which the user is classified.”)  (Djuric teaches representing each user as a vector which Examiner is equating to the anonymity of users.)
extract, based on the first learning table, a first vehicle type; (Djuric [0017], “the transport system can analyze the ride history data for the users in order to cluster the users of based on common demographics or common personal interests. For each specified cluster, the transport system can establish a set of interest parameters that provides each user in the specified cluster with ride experience characteristics…For example, the set of interest parameters can specify…one or more vehicle types to be selected for the users in the specified cluster (e.g., a standard vehicle, a luxury vehicle, a high capacity vehicle, a sport utility vehicle, a specific vehicle brand, or a self-driving vehicle), or a preferred ride service type to be selected for the users in the specified cluster (e.g., a carpooling service, a standard ride-sharing service, a professional driver service, a black car service, a luxury ride service, a high capacity vehicle service, or a self-driving vehicle service). In one example, the transport system can execute a machine learning model to classify each user into one or more clusters and customize the plurality of ride characteristics of the ride based the set of parameters for each of the one or more clusters.”)
Yamashita is directed to a system and method for automatically determining specific vehicle requirements for a user who wishes to utilize an on-demand transportation service.  Djuric is directed to a system and method for selecting the optimal vehicle for servicing a particular pick-up request based on one or more factors. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yamashita with the teachings of Djuric since “[a]mong other benefits, the examples described herein achieve a technical effect of improving the ride experience of users of an on-demand transportation service.” (Djuric [0018])

Yamashita/Djuric doesn’t explicitly teach the following; however, Rackley teaches:
output, to the external server, the first vehicle type and the second vehicle type, such that the terminal device of the first user displays the first vehicle type and the second vehicle type on a same screen. (Rackley [0068], “The suggestion list or swap suggestions may take on a variety of forms and be utilized not only as a presentment of options to the customer, but also as a tool to efficiently assign vehicles…”; See also [0043], [0046], [0051], & [0052]
Yamashita is directed to a system and method for automatically determining specific vehicle requirements for a user who wishes to utilize an on-demand transportation service.  Djuric is  similarly directed to a system and method for selecting the optimal vehicle for servicing a particular pick-up request based on one or more factors. Rackley is directed to dynamically obtaining and evaluating information in view of requests from customers and available vehicle fleet inventory to generate a vehicle suggestion list to be presented to a customer.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yamashita/Djuric with the teachings of Rackley since customer satisfaction can be improved by dynamically and reiteratively modifying a user’s profile to optimize vehicle suggestions. (Rackley [0011]) 
Claim 2 (Currently Amended): Yamashita/Djuric/Rackley, as shown above, teaches all the limitations of claim 1.  Yamashita also teaches:
when information on the use-determined vehicle type that the first user has determined to use during the reservation is acquired from the external server via the server communication unit, update the first learning table in such a way that the information on the use-determined vehicle type is reflected. (Yamashita [0051], “The service accelerator system 200 can include a profile manager 230 that can receive service data 218 for each user, and utilize the service data 218 to generate profile updates 232 for a given user's profile 242. The service data 218 can include data indicating each service consumed by a given user, and details of the service, such as a service location, a transportation destination, any stops made, a time of day for the service, a day of the week (e.g., weekday versus weekend), weather information, traffic data, and the like. Accordingly, the profile manager 232 can update the consumed services 244 in the user's profile 242 based on the service data 218 received from the network-based service subsystems 280.”)
Claim 3 (Currently Amended): Yamashita/Djuric/Rackley, as shown above, teaches all the limitations of claim 1.  Yamashita also teaches:
the server control unit is further configured to: extract, based on the intended use of the first user extracted from the schedule and on the user information, the second vehicle type from the second learning table, (Yamashita [0036], “the network computer system 100 can further include a database 140 storing requester profiles 144 including historical information specific to the individual users 174 of the on-demand network based service. Such information can include user preferences of service types…”; See also [0015], [0038], [0039], [0055], & [0056]) 
Claim 4 (Currently Amended): Yamashita/Djuric/Rackley, as shown above, teaches all the limitations of claim 2.  Yamashita also teaches:
the server control unit is further configured to extract, based on the intended use of the first user extracted from the schedule and on the user information, the second vehicle type from the second learning table, (Yamashita [0036], “the network computer system 100 can further include a database 140 storing requester profiles 144 including historical information specific to the individual users 174 of the on-demand network based service. Such information can include user preferences of service types…”; See also [0015], [0038], [0039], [0055], & [0056])
Claim 5 (Original): Yamashita/Djuric/Rackley, as shown above, teaches all the limitations of claim 3. Yamashita also teaches:
wherein the server control unit is configured to, when information on the use-determined vehicle type that the first user has determined to use during the reservation is acquired from the external server via the server communication unit, update the second learning table in such a way that the information on the use-determined vehicle type is reflected. (Yamashita [0051], “The service accelerator system 200 can include a profile manager 230 that can receive service data 218 for each user, and utilize the service data 218 to generate profile updates 232 for a given user's profile 242. The service data 218 can include data indicating each service consumed by a given user, and details of the service, such as a service location, a transportation destination, any stops made, a time of day for the service, a day of the week (e.g., weekday versus weekend), weather information, traffic data, and the like. Accordingly, the profile manager 232 can update the consumed services 244 in the user's profile 242 based on the service data 218 received from the network-based service subsystems 280.”)
Claim 9 (New): Yamashita/Djuric/Rackley, as shown above, teaches all the limitations of claim 1. Yamashita also teaches:
wherein the personal information of the plurality of users comprises at least one of an age, a gender, and an address of at least one user of the plurality of users. (Yamashita [0014], “According to examples provided herein, the network computer system can compile historical data for individual users with regard to the on demand network-based service. Thus, the network computer system can manage a user profile for each user indicating routine start and/or end locations (or regions), and/or routine routes (e.g., for a transportation service from home to work and/or vice versa) and/or preferred service types ( e.g., transportation, delivery, mailing, etc.). In some examples, the network computer system can further synchronize with a user device to, for example, identify the user's contacts, the user's schedule and appointments, travel plans (e.g., a scheduled trip), and the like.”; See also [0015], [0018])
Claim 10 (New): Yamashita/Djuric/Rackley, as shown above, teaches all the limitations of claim 9. Yamashita doesn’t explicitly teach the following; however, Djuric teaches:
for each particular user of the plurality of users: acquire personal information of the particular user; and (Djuric [0017], “the transport system can analyze the ride history data for the users in order to cluster the users of based on common demographics or common personal interests…) 
associate the personal information of the particular user with corresponding categories; and (Djuric [0017], “the transport system can analyze the ride history data for the users in order to cluster the users of based on common demographics or common personal interests…)
store the corresponding categories of the particular user in the first learning table. and (Djuric [0017], “Along these lines, the transport system can cluster the users, based on common demographics and/or common personal interests, by representing each of the users as a vector comprising a series of values indicative of each cluster in which the user is classified.”)
Other Pertinent Prior Art
“Allen” (Pre-grant Publication No.: US 2019/0347582 A1) is directed to matching drivers to one or more vehicles of a shared vehicle service, such as a car-share service.
“Goyal” (Pre-grant Publication No.: US 2019/0205795 A1) is directed to a method and a system for presenting a one-click digital interface for allocating an available vehicle to a user.
“Oppelstrup” (Pre-grant Publication No.: US 2021/0209525 A1) is directed to systems and methods for mobile asset reservation.   Some aspects of the disclosure leverage historical data to generate recommendations and/or default options that are presented to a user when the user logs into or invokes a mobile asset reservation interface via connected computing device.
“Liu”  (Pre-grant Publication No.: US 2018/0174265 A1) is directed to systems and methods for determining a target vehicle and a target provider for a service request.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
	/VICTORIA E. FRUNZI/                             Primary Examiner, Art Unit 3688                                                                                                                                                                           		9/2/2022